Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 02, 2016

The Court of Appeals hereby passes the following order:

A16A1081. DEJUANN MOTT v. THE STATE.

      Dejuann Mott was convicted of armed robbery in March 2002 following a jury
trial, and was sentenced to 20 years’ imprisonment, serving ten. On January 29,
2004, Mott filed pro se motions to vacate the sentence and to set aside the judgment,
which were denied by the trial court on February 20, 2004. On April 14, 2004, Mott
filed a pro se notice of appeal, directed to the Supreme Court of Georgia, and stating
that he was appealing the order entered “3-25-02.” The clerk of the court below
transmitted the record to the Supreme Court of Georgia in November 2015. The
Supreme Court transferred the appeal to this Court finding no basis for subject matter
jurisdiction. However, we too lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Mott filed his notice of
appeal over two years after entry of the order he seeks to appeal or any order entered
below, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     03/02/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.